Hill, J.
The trial court in a contested divorce case granted a divorce to the husband and awarded him the custody of a daughter, then four and one-half years of age. The wife appealed, urging that she should be granted a divorce and the custody of the child.
From the memorandum opinion of the trial judge, it is clear that he weighed carefully the veracity of the parties and did not believe the appellant, and that, with full consciousness of the seriousness and importance of the decision he was making, he concluded that the welfare and best interests of the child required that he give her custody to the father. There is ample evidence to support his findings and conclusions, and we, on a reading of this record, certainly cannot say that he erred in believing the respondent and his witnesses, and that, instead, he should have believed the appellant.
The interlocutory decree appealed from is affirmed.
Simpson, C. J., Robinson, Mallery, and Hamley, JJ., concur.